DETAILED ACTION
This Office Action is responsive to application number 17/308,564 PUMP UNIT, filed on 5/5/2021. Claims 1-10 are pending. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7 the limitation “associated with” is indefinite as it is unclear what the structural relationship of “associated with” includes or excludes. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Clarey et al. (US 6,030,180).
Regarding claim 1 Clarey shows a pump unit (10) for a prefabricated swimming pool comprising: a pump wall panel (16); a mount (24, 72, 82, 32, 76 and 86) connected to or integral with the pump wall panel (connected to via screws 79, 89); and a pump (22, 50,56) located or locatable at the mount (Fig. 3) and being such that when in use it is able to drive a current of water through the pump wall panel into a pool sufficient to enable on the spot swimming inside the pool (note, col. 1, lines 8-11).  
Regarding claim 2 Clarey shows the pump unit according to claim 1, wherein the pump wall panel has an intake portion (outer sections; 62,64,66, 68) to enable water to be drawn in through the pump wall panel (Fig. 3) and a discharge portion (center; 90) to enable water to be expelled out through the pump wall panel (Fig. 3).  
Regarding claim 3 Clarey shows the pump unit according to claim 1, wherein the mount comprises a main body portion (24) arranged to hold the pump level when the main body portion is in its normal in-use disposition (Fig. 3).  
Regarding claim 8 Clarey shows the pump unit according to claim 1, wherein the pump wall panel is adapted to form, or forms, part of the wall of a prefabricated swimming pool (Fig. 1).  
Regarding claim 9 Clarey shows the pump unit according to claim 1, wherein at least part of the pump is within a tube (shown at 22 and 44; tube or shroud covers the pump motor) or shroud that can be slid into the rest of the unit (at 26; Fig. 1).  
Regarding claim 10 Clarey shows a pump unit for a prefabricated swimming pool comprising: a pump wall panel (16); a mount (24, 72, 82, 32, 76 and 86) extending .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarey et al. (US 6,030,180).
Regarding claim 6 Clarey shows the pump unit according to claim 1, but fails to show wherein the mount and the pump wall panel are a common moulding.  However, making something that is separate, integral is a matter of ordinary skill in the art as the device with discrete parts that are secured together operates similarly to the instant invention that is integral.  (In reLarson,
Regarding claim 7 Clarey shows the pump unit according to claim 1, but fails to show wherein the pump wall panel has or is associated with a waterproof membrane that prevents water leaking between the pump wall panel and a surrounding pool wall when the pump unit is fitted into that pump wall panel.  However, Clarey suggests using a sealing waterproof membrane (43) in the connection of the mounting plate (42) of the pump to the pump housing (24) for sealing the inside of the pump unit device.  Therefore it is common sense to use a waterproof sealing device where one is trying to incorporate something to a pool wall for the purpose of keeping the connection from leaking pool water.  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarey to include a waterproof membrane to seal the pump wall panel to the pool wall to keep the connection from leaking pool water as suggested by Clarey. 
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarey et al. (US 6,030,180) in view of Lin et al. (US Pub. 2015/0295397).
Regarding claim 4.  
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clarey et al. (US 6,030,180) in view of Lin et al. (US Pub. 2015/0295397) in further view of Davidson et al. (US 4,907,304).
Regarding claim 5 Clarey shows the pump unit according to claim 4, but fails to show wherein concrete embeds the legs of the mount to assist in keeping the pump securely in place.  However, Davidson shows a pump device that is embedded in the concrete (at 56) and in which has legs (50) that are embedded in the concrete (see dip at 50).  Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Clarey to include embedding the legs in the concrete for further stability of the device as shown by Davidson. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hall (US 8,607,372), Hsu et al. (US 10,960,282), Hatanaka (US 5,207,729) show a pump unit for a pool.  Cameron et al. (US Pub. 2017/0216697) shows the general state of the art of a pump unit for a pool that isn’t provided in the pool wall. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE J SKUBINNA whose telephone number is (571)270-5163. The examiner can normally be reached Monday thru Thursday, 9:30 AM to 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID ANGWIN can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINE J SKUBINNA/Primary Examiner, Art Unit 3754                                                                                                                                                                                                        3/14/2022